 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 3:19-MJ-0028-DMC
12                      Plaintiff,
13             v.                                     ORDER
14    JOSE M.V. CRUZ,
15                      Defendant.
16

17                  This action proceeds against defendant based on a criminal complaint filed on

18   September 10, 2019, charging defendant with various violations of Title 36 of the Code of

19   Federal Regulations. See ECF No. 1. Matthew Izzi, Esq., was appointed to represent defendant.

20   See ECF No. 2 (minutes of initial appearance). The matter was set for arraignment before the

21   undersigned on October 8, 2019, at 11:00 a.m., in Redding, California. See id. The matter was

22   called on October 8, 2019, at 11:00 a.m., with defendant present in court and Jennifer Yaeger-

23   Fish appearing for the government. Defendant’s appointed counsel Mr. Izzi, however, failed to

24   appear.

25   ///

26   ///

27   ///

28   ///
                                                      1
 1                 Mr. Izzi is hereby ordered to appear before the undersigned on October 30, 2019,

 2   at 10:00 a.m., to show cause why appropriate sanctions should not be imposed for his failure to

 3   appear with his client on October 8, 2019. See E. Dist. Cal. Local Rule 110.

 4                 IT IS SO ORDERED.

 5

 6   Dated: October 16, 2019
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
